Case 2:20-cv-00281-JRG Document 203-1 Filed 08/20/21 Page 1 of 3 PageID #: 9283




                          UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION


 KAIFI LLC,                               Case No. 2:20-CV-281-JRG
            Plaintiff,                    JURY TRIAL DEMANDED
            v.
                                          Honorable Rodney Gilstrap
 T-MOBILE US, INC., ET AL.,
                                          FILED UNDER SEAL
            Defendants.



            DECLARATION OF ANDREW CHOUNG IN SUPPORT OF
                    OPPOSITION BY PLAINTIFF KAIFI
    TO DEFENDANTS’ MOTION TO STRIKE PLAINTIFF’S P.R. 3-1(E) DISCLOSURE




 4850-6323-5572.1
Case 2:20-cv-00281-JRG Document 203-1 Filed 08/20/21 Page 2 of 3 PageID #: 9284




            I, Andrew Y. Choung, do hereby declare and state the following:

            1.      I am a partner with the law firm Nixon Peabody LLP, which represents Plaintiff

 KAIFI, LLC (“KAIFI”) in this dispute with Defendants T-Mobile US, Inc. and T-Mobile USA,

 Inc.’s (“T-Mobile”).

            2.      I submit this declaration in support of KAIFI’s Opposition to Defendants’ Motion

 to Strike Plaintiff’s P.R. 3-1(E) Disclosure.

            3.      If called as a witness, I could and would testify competently to this information

 set forth in this declaration.

            4.      Attached hereto as Exhibit A is a true and accurate copy of KAIFI’s First

 Supplemental Responses and Objections to T-Mobile’s First Set of Interrogatories (Nos. 1-11),

 served on March 15, 2021.

            5.      Attached hereto as Exhibit B is a true and accurate copy of excerpts of the

 transcript from the deposition of Dong-ho Cho from this litigation, taken on July 8, 2021.

            6.      Attached hereto as Exhibit C is a true and is a true and accurate copy of excerpts

 of the transcript from the deposition of Dong-ho Cho from this litigation, taken on July 9, 2021.

            7.      Attached hereto as Exhibit D is a true and accurate copy of documents bearing

 Bates Numbers DONGHOCHO 0000001–0000483, where DONGHOCHO0000001–0000136

 are the Korean invention disclosure documents, which were produced by KAIFI on March 15,

 2021, and DONGHOCHO_0000137-0000483 are the same set of Korean documents attaching

 English translations, which were produced by KAIFI on April 22, 2021.

            8.      Attached hereto as Exhibit E is a true and is a true and accurate copy of excerpts

 of the transcript from the deposition of Dong-ho Cho from the AT&T Litigation, taken on April

 26, 2020.



 4850-6323-5572.1
Case 2:20-cv-00281-JRG Document 203-1 Filed 08/20/21 Page 3 of 3 PageID #: 9285




            9.      Attached hereto as Exhibit F is a true and accurate copy of T-Mobile’s P.R. 3-3

 Invalidity Contentions, served January 15, 2021.




 I declare under penalty of perjury that the foregoing is true and correct.

 Executed on August 3, 2021 in Los Angeles, California



                                                 /s/ Andrew Y. Choung
                                                 Andrew Y. Choung




 4850-6323-5572.1
